118 U.S. 230
6 S.Ct. 1049
30 L.Ed. 210
WELLS and othersv.WILKINS, Sheriff, etc. (Four Cases.)GOLDSTUCKER and othersv.SAME.
Filed May 10, 1886.

Alex. Porter Morse and J. D. Thompson, for the motion.
C. C. Yonge, Sr., in opposition.
WAITE, C. J.


1
These motions are denied. The additional affidavits which have been filed fail to satisfy us that the value of the matter in dispute is sufficient to give us jurisdiction. While the aggregate of the values in all the suits may exceed $5,000, it is clear to our minds that the value of the property involved in no one of the suits reaches that sum, or anything like it.